EXHIBIT 12 Computation of Ratio of Earnings to Fixed Charges (in millions except ratio of earnings to fixed charges) Six Months Ended June 30, 2009 Earnings: Income from continuing operations before income taxes $ 332.3 Portion of rents representative of interest expense 4.7 Interest on indebtedness, including amortization of deferred loan costs 0.1 Amortization of capitalized interest - Earnings, as adjusted $ 337.1 Fixed Charges: Portion of rents representative of interest expense $ 4.7 Interest on indebtedness, including amortization of deferred loan costs 0.1 Capitalized interest 28.5 Total fixed charges $ 33.3 Ratio of earnings to fixed charges 10.12 x
